Citation Nr: 1525141	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  10-41 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bilateral wrist pain with X-ray evidence of probable erosion at the base of the 5th metacarpal and osteopenia at the medial aspect of the hamate, currently rated 10 percent disabling.

Entitlement to an initial rating in excess of 10 percent for carpal tunnel syndrome of the right wrist.

Entitlement to an initial rating in excess of 10 percent for carpal tunnel syndrome of the left wrist.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from December 1988 to December 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied an increased rating for bilateral wrist pain with X-ray evidence of probable erosion at the base of the 5th metacarpal and osteopenia at the medial aspect of the hamate.  Jurisdiction is with the Atlanta, Georgia RO.

The Veteran testified at a Board hearing via video conference before the undersigned in May 2013.  A transcript of the testimony is of record.
 
This claim was remanded to the RO in November 2013 and May 2014 for additional development including VA examinations.  It has now been returned to the Board for additional review.

In July 2014, the appeals management center granted separate 10 percent ratings for carpal tunnel syndrome of each wrist, effective April 14, 2008.  These disabilities are deemed to be on appeal as part of the claim for increased rating for the bilateral wrist disability

In addition to her paper claims file, the Veteran also has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.



FINDINGS OF FACT

1.  The Appeals Management Center (AMC), Washington, DC, completed the additional development directed in the May 2014 Board remand.

2.  The orthopedic manifestation of the Veteran's left and right wrist disability are noncompensable limitation of motion (LOM).
 
3.  The Veteran's left and right carpal tunnel syndrome (CTS), are manifested by moderate incomplete median nerve paralysis.


CONCLUSIONS OF LAW

1.  The requirements for a separate 10 percent rating for orthopedic manifestations of left wrist are met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5099-5013 (2014).

2.  The requirements for an evaluation higher than 10 percent for orthopedic manifestations of right wrist are met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5099-5013 (2014).

3.  The requirements for an evaluation of 20 percent for post-operative neurological manifestations of left (minor) wrist are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.124a, DC 8515 (2014).

4.  The requirements for an evaluation of 30 percent, and no more, for post-operative neurological manifestations of right (major) wrist are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.124a, DC 8515 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, in a May 2008 letter, the RO provided the Veteran fully time- and content-compliant VCAA notice.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's VA treatment records and Compensation and Pension examination reports are in the claims file.  There was no response to efforts to obtain private treatment records related to the Veteran's claim.  In compliance with the May 2014 Board remand, the AMC informed the Veteran of that fact, made further unsuccessful attempts to obtain the records, and provided the Veteran with a new examination.

It also obtained subsequent treatment records and afforded examinations that contain all findings needed to rate the wrist disabilities.  Reports of this testing were subsequently associated with the claims folder.  Although the examiner did not review these results, he did provide sufficient findings to evaluate the neurologic impairment from the disabilities.

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issue before the Board, asked questions of the Veteran that ensured her testimony addressed the relevant evidence needed to substantiate her claim; and, suggested specific evidence she might seek that would support and prove her claim.  The elicited testimony triggered the subsequent remands.  The Veteran did not nor voice any disagreement with the manner the hearing was conducted.  Hence, the Board finds the applicable regulatory requirements, as interpreted by the Court in Bryant were complied with.

In sum, there is no indication of any additional notice or evidence that would be reasonably likely to assist the Veteran in substantiating her claim.

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.; 38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

 If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the rating period on appeal based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The May 2014 Board remand directed that another examination be conducted to clarify the range of motion (ROM) of the Veteran's wrists and to fully address the extent of the CTS symptomatology.

Orthopedic Manifestations

Historically service connection for bilateral wrist pain, with X-ray evidence of probable erosion at the base of 5th metacarpals and the medial aspect of hamate, was granted by rating action in April 1996, and a single 10-percent rating was assigned by analogy under 38 C.F.R. § 4.71, DC 5215.  See 38 C.F.R. § 4.20 (2014).

DC 5215 provides a maximum 10 percent rating for limitation of motion of a wrist.  In awarding service connection, the RO considered reports showing complaints of bilateral wrist pain and a September 1995 X ray that was interpreted as showing erosion at the base of the 5th metacarpal with marked osteopenia at the medial aspect of the hamate.  

The report of a March 1996 VA examination includes reports of pain and numbness in both hands in the median nerve distributions, but no findings referable to wrist ranges of motion or joint abnormalities.  A March 1996 EMG/NCV was interpreted as not showing carpal tunnel syndrome.

On VA outpatient treatment in March 2010, findings referable to bilateral carpal tunnel syndrome were noted, but there were reportedly no musculoskeletal symptoms.

The Veteran was afforded VA examinations in December 2013 and October 2014.  At the December 2013 examination, there was reportedly limitation of motion in both wrists, but the examiner found this to be normal for the Veteran's age.  X-rays were interpreted as showing normal wrists, but very mild arthritis in the distal interphalangeal joints of the right fingers.  The examiner suspected cervical spine radiculopathy, but this was ruled out on subsequent EMG/NCV testing, which confirmed moderate carpal tunnel syndrome in each wrist.

In its remand, the Board noted the examiner's finding regarding ranges of motion being normal for the Veteran's age, but also noted that the Veteran was only 43.

The October 2014 examination report reflects that the examiner conducted a review of the claims file as part of the examination.  The examiner interpreted X-rays in March 2008, July 2009, November 2011, and December 2013 as showing normal wrists.  The examiner found there was osteoporosis with joint manifestations in each wrist.  A current X-ray was interpreted as showing no arthritic changes.  The examiner concluded that the Veteran had moderate carpal tunnel syndrome, decreased cortical thickness consistent with osteopenia in the wrist area bones, and no compelling clinical evidence of osteoarthritis.  

She had abnormal ranges of wrist motion and pain on weight bearing.  Tenderness was also noted.

Diagnostic Code 5215 provides a 10 percent rating for wrist dorsiflexion limited to less than 15 degrees or palmar flexion limited in line with the forearm.  Although examinations have not shown motion limited to that extent; the intent of the rating schedule is to recognize painful, unstable or malaligned joints, due to healed injury as entitled to at least the minimum compensable rating for that joint.  38 C.F.R. § 4.59 (2014).  Resolving doubt in the Veteran's favor, the evidence shows some pain in the wrist joints at least with weight bearing and limited motion.  Hence, a 10 percent rating is warranted for each joint under Diagnostic Code 5215.  This is the maximum rating under that code.  A higher rating would require ankylosis.  The Veteran retains significant motion.  

Physical examination revealed LOM in all planes except radial deviation.  The examiner also noted that neither wrist was ankylosed.  In the absence of ankylosis, the highest rating available is 10 percent.

There is no other diagnostic code that would provide a higher rating based on orthopedic manifestations of the wrist disabilities.

Neurological Symptoms (CTS)

The October 2014 examination report reflects that the Veteran reported she was diagnosed with bilateral CTS and underwent surgical intervention at the right side in March 2010, and the left in August 2012.  The surgery relieved the numbness symptoms, but she continues to have other symptoms.  She reported further that her work required her to interview people while taking notes on a clipboard, after which she used a keyboard to enter the information.  She found that she was able to write or keyboard for only several minutes at a time before having to stop and then resume.  The reasons for the stoppage were because of achiness, stiffness, and weakness in the wrists and hands.  At the end of the workday she rested her wrists and hands, and sometimes applied topical heat or cold and took a Lortab tablet.  The Veteran also reported that cold weather could trigger the same symptoms but at a lower intensity.  She also used topical over-the-counter analgesic agents (e.g., Icy-Hot).  The Veteran reported that she is right handed.  She was issued wrist splints but does not use them, as they cause discomfort.

Analysis

CTS is rated under the rating criteria for diseases of the peripheral nerves.  Disability in this field is ordinarily to be rated in proportion to the impairment of motor, sensory or mental function.  Consider especially psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, injury to the skull, etc.  In rating disability from the conditions in the preceding sentence refer to the appropriate schedule.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.

The Veteran's bilateral CTS disability has been evaluated as incomplete paralysis of the median nerve.  Under these criteria, a 10-percent rating is warranted for symptoms assessed as mild.  A 30-percent rating is warranted for symptoms assessed as moderate for the major extremity, and 20 percent for the minor or nondominant extremity.  A 50-percent rating is warranted for symptoms assessed as severe.  A 70-percent rating is warranted for complete paralysis of the median nerve of the major extremity, and 60 percent for the minor extremity, manifested by the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, inability to make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, DC 8515.

After examining the Veteran, the October 2014 examiner opined that the Veteran's CTS symptoms were of moderate severity.  This is consistent with EMG/NCV findings win January 2014.  Moderate incomplete paralysis warrants a 30-percent rating for the right, dominant side, and 20 percent for the left.  38 C.F.R. § 4.124a, DC 8515.

The Board finds that the examiner's assessment is supported by the evidence of record, to include the objective findings on clinical examination.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008).  The examiner noted that the Veteran's movements on examination were done with objective evidence of pain.  Muscle strength, however, was normal throughout at 5/5 on each side.  There was no muscle atrophy, and sensation was normal bilaterally.  There was no deformity, swelling, erythema, warmth or pain on palpation of the wrists, and the radial pulses were normal.  Physical examination of the hands revealed the thenar and hypothenar eminences were normal, grip was physiologic, and fingers could flex to the palm without a gap.  Thumb to each finger opposition was normal.

In addition to the above, the examination report reflects that the Veteran was having a flare-up at the time of the examination, so the examiner was also able to factor that into his assessment of moderate severity.  The Veteran reported that the left wrist was impacted the most during flare-ups.  The examiner noted that, on the day of the examination, the weather was clear, and the temperature was 56 degrees.  The Veteran reported that the left wrist was mildly achy and stiff due to the cold.  She denied having done any exertional activity involving the wrists the day before the examination other than her normal job as contract disability interviewer, which involved some writing and keyboarding.  The Veteran reported that, during flare-ups, she had to use both hands to lift a cup of coffee or carry a plate of food.  Under those reported conditions, the examiner noted that repetitive-use testing did not change the values of the tests conducted at the examination.

The examiner also noted that the Veteran remained entirely independent in her activities of daily living.  Hence, in light of all of the above, the Board finds that the Veteran's bilateral CTS manifests with moderate severity.  Further, in light of the Veteran's various post-surgery written submissions, the Board deems the October 2014 examination as confirmation of the Veteran's lay reports of her symptoms.  See 38 C.F.R. § 3.159(a)(2).  Although CTS has been better documented in recent years, it appears to have been of the same severity throughout the period since the effective date of service connection.

The Board has not found any periods on appeal when the disabilities warranted staged ratings.  Cf. Hart, 21 Vet. App. 505; Fenderson v. West, 12 Vet. App. 119 (1999).  

Extraschedular

The discussion of the evidence of record set forth in the decision above reflects that the Veteran's symptoms of her bilateral hand disability have been rated in accordance with the rating criteria.  This is reflected by separate ratings for the orthopedic and neurological manifestations of the disability.  Hence, the rating criteria both describe and anticipate her disability.  This means that her disability picture is not exceptional.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture, there is no factual basis for referral for consideration of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  Further, as also discussed above, the 10-percent rating for each hand for the orthopedic symptoms, and the 30-percent rating for the right side, and 20 percent for the left, for the neurological symptoms, reasonably compensates the Veteran to the extent practical for the impairment of her earning capacity.  See 38 C.F.R. § 4.1.

As for employability, the Veteran still works full time.  Hence, there is no basis for a total disability rating based on individual unemployability.  See 38 C.F.R. §§ 3.340, 4.16.







					(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an increased, separate 10 percent rating, for right wrist pain with X-ray evidence of probable erosion at the base of the 5th metacarpal and osteopenia at the medial aspect of the hamate is granted.

Entitlement to an increased, separate 10 percent rating, for left wrist pain with X-ray evidence of probable erosion at the base of the 5th metacarpal and osteopenia at the medial aspect of the hamate is granted.

Entitlement to an initial rating of 30 percent for right (major) CTS is granted for the period beginning with the effective date of service connection.

Entitlement to an initial rating of  20 percent for left (minor) CTS is granted, for the period beginning with the effective date of service connection.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


